     Case 2:14-cv-01319-VBF-JPR Document 92 Filed 09/30/20 Page 1 of 1 Page ID #:1692



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11     JAIME B. GARCIA,                 ) Case No. CV 14-1319-VBF (JPR)
                                        )
12                        Petitioner,   )          J U D G M E N T
                                        )
13                   v.                 )
                                        )
14     CHRISTIAN PFEIFFER, Warden,      )
                                        )
15                        Respondent.   )
                                        )
16                                      )

17          Pursuant to the Order Accepting Findings and Recommendations
18     of U.S. Magistrate Judge,
19          IT IS HEREBY ADJUDGED that the First Amended Petition is
20     denied and this action is dismissed with prejudice.
21
22              September 30, 2020
       DATED:
23                                        VALERIE BAKER FAIRBANK
                                          U.S. DISTRICT JUDGE
24
25
26
27
28
